Exhibit 10.32

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE ENSTAR GROUP LIMITED 2006 EQUITY INCENTIVE PLAN

([    ] YEAR VESTING)

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Grant Date (as defined below), by and between the Participant (as defined
below) and Enstar Group Limited (the “Company”). Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan (as defined below).

WITNESSETH THAT:

WHEREAS, the Company maintains the Enstar Group Limited 2006 Equity Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement;

WHEREAS, the Participant is a member of the Company’s Board of Directors; and

WHEREAS, as a non-employee director, the Participant is eligible to receive a
portion of his annual director retainer in the form of a Restricted Stock Award
under the Plan.

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant as
follows:

1. Terms of Award.

(a) The “Participant” is             .

(b) The “Grant Date” is             .

(c) The number of ordinary shares of the Company (“Common Shares”) granted under
this Agreement is              shares (the “Restricted Stock”).

2. Award. Subject to the terms of this Agreement and the Plan, the Participant
is hereby granted the Restricted Stock as described in paragraph 1.

3. Vesting Schedule.

 

  (a) Notwithstanding anything in the terms of the Plan to the contrary, the
Participant shall become vested in the Restricted Stock on the
[[            ]-year anniversary of the Grant Date] (the “Vesting Date”).

 

  (b) The Restricted Stock shall not become vested on a Vesting Date if the
Participant’s Termination of Service occurs on or before such Vesting Date.



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing provisions, the Restricted Stock shall vest
as follows:

 

  (x) The Participant shall become fully vested in the Restricted Stock as of
the Participant’s Termination of Service if the Participant’s Termination of
Service occurs by reason of the Participant’s death or disability.

 

  (y) The Participant shall become fully vested in the Restricted Stock upon a
Change in Control.

4. Legend on Stock Certificates. The Company may require that certificates for
shares distributed to the Participant pursuant to this Agreement bear any legend
that counsel to the Company believes is necessary or desirable to facilitate
compliance with applicable securities laws. The Company shall not be obligated
to transfer any stock to the Participant free of the restrictive legend
described in this Section 4 or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.

5. Transferability. The Participant shall not transfer or assign, in whole or in
part, Restricted Stock subject to this Agreement in which the Participant is not
vested, other than (a) by will or by the laws of descent and distribution, or
(b) by designation, in a manner established by the Company, of a beneficiary or
beneficiaries to exercise the rights of the Participant and to receive any
property distributable with respect to this Agreement upon the death of the
Participant upon satisfaction of the vesting conditions described in paragraph
3(a) above.

6. Withholding. Any tax consequences arising from the grant of this Award shall
be borne solely by the Participant. The Company and/or its Related Corporations
may withhold, or require the Participant to pay or reimburse the Company and/or
its Related Corporations for, any taxes which the Company determines are
required to be withheld under any law in connection with the grant or vesting of
the Restricted Stock. The Participant will not be entitled to receive from the
Company any Common Shares hereunder prior to the full payment of the
Participant’s tax liabilities relating to this Award. The Committee, may, in its
discretion, permit the Participant to elect, subject to such conditions as the
Committee shall impose, (a) to have Common Shares otherwise issuable under the
Plan withheld by the Company or (b) to deliver to the Company previously
acquired Common Shares (through actual tender or attestation), in either case
for the greatest number of whole shares having a Fair Market Value on the date
immediately preceding the date of vesting not in excess of the amount required
to satisfy any applicable withholding tax obligations.

7. Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of
Restricted Stock under this Agreement if such issuance would violate any
applicable law or any applicable regulation or requirement of any securities
exchange or similar entity.

8. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of

 

-2-



--------------------------------------------------------------------------------

the Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding on all parties. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

9. Notices. Any written notices provided for in this Agreement or the Plan shall
be in writing and shall be deemed sufficiently given if either hand delivered or
if sent by fax or overnight courier, or by postage paid first class mail.
Notices sent by mail shall be deemed received three business days after mailing
but in no event later the date of actual receipt. Notices shall be directed, if
to the Participant, at the Participant’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

11. Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

13. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the transfer restrictions set forth in this Agreement and the Plan.

14. Applicable Law. This Agreement shall be construed in accordance with the
laws of Bermuda (without reference to principles of conflict of laws).

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Award Agreement on             ,     .

 

ENSTAR GROUP LIMITED By:

 

Name: Title:

 

Participant Address:

 

-3-